Exhibit 10.2
 
AGREEMENT REGARDING THE BOARD OF DIRECTORS OF GOLDEN GATES HOMES, INC
 
THIS AGREEMENT (the "Agreement") is made and entered into as of the 30th day of
May 2013 by TA Partners, Inc., a Nevada corporation (the “Company”), in favor of
The Wilkens 2000 Trust and The Wilkens 2003 Trust (each of the preceding trusts
is referred to hereinafter separately as a "Trust" and collectively as the
"Trusts").
 
In further consideration of the Trusts’ sale to the Company of an aggregate of
1,173,435 shares of the common stock, par value US$.0001 per share, of Golden
Gates Homes, Inc., a Delaware corporation (the "Public Company"), the Company
agrees to use its best efforts to cause the Board of Directors of the Public
Company to have an even number of members, and that nominees of the Trusts shall
constitute one-half of the members of the Board of Directors of the Public
Company; provided, however, that this Agreement shall automatically terminate
whenever the Company or its current stockholder, on the one hand, and the
Trusts, on the other hand, enter into another written agreement featuring
provisions akin to the agreement contained in this Agreement.
 
IN WITNESS WHEREOF, the undersigned have set their hands hereunto as of the
first day written above.
 
"COMPANY"
             
TA PARTNERS, INC.,
     
a Nevada corporation
             
By: /s/ Alexander Nistratov
     
Alexander Nistratov, President
             
"TRUSTS"
             
THE WILKENS 2000 TRUST
 
THE WILKENS 2003 TRUST
 
 
     
By: /s/ Tim Wilkens
 
By: /s/ Tim Wilkens
 
Tim Wilkens, Trustee
 
Tim Wilkens, Trustee
 


 